DROWOTA, Justice,
dissenting.
The sole issue presented for our review by the plaintiff-appellant is: “Does the word ‘shall’ as it refers to the Director of Paroles in T.C.A. § 40-3617, impose a mandatory duty upon the Director to issue a revocation warrant when requested pursuant to the preceeding provisions of that same statute?”
A brief statement of the facts is in order. Gary Stevenson was released on parole from the Tennessee State Penitentiary on December 19, 1980. He had been incarcerated since a 1977 conviction for armed robbery. On January 14, 1981, less than four weeks following his release, Stevenson was arrested and later bound to the grand jury on a $40,000 warehouse burglary. His parole officer, believing he had violated the privilege of parole, reported these facts to the Director of Paroles, John Stoker, and requested the issuance of a parole violation warrant pursuant to the provisions of T.C.A. § 40-3617. The Director of Paroles declined to issue a warrant. A petition for writ of mandamus was subsequently filed in the Chancery Court requesting the Chancellor to command the Director of Paroles to perform the functions required of him by T.C.A. § 40-3617.
A close reading of Title 40, Chapter 36 of our Code reveals to me a deliberate use of the terms “may” and “shall” throughout. The legislature uses “shall” to command that certain acts be performed by certain persons, and it uses “may” to grant discretion where it thinks appropriate. T.C.A. § 40-3617 provides: “... the parole officer shall report such facts to the director of paroles, who thereupon shall issue a warrant for the retaking of such prisoner ...” (emphasis added). It is unlikely the legislature overlooked the long standing distinction between “shall” and “may,” and proper deference for the acts of the legislature requires that we assume the use of the term “shall” is deliberate. This assumption is reasonable.
*552The acting Director of Paroles would have us believe that the consequences of the statute’s plain meaning are absurd and unreasonable because too much authority would be given to a subordinate official. The majority opinion implicitly agrees, for if the consequences are reasonable and not absurd, there would be no need for the Court to hold that the legislature intended “may” where it wrote “shall.” And yet, I find nothing inherently unreasonable about the procedure the Statute sets out. According to the Statute, when the parole officer, who is the official closest to the parolee, has reasonable cause to believe the parolee is in violation of his parole, he reports to the Director of Probation who issues a warrant on this report and appoints the hearing officer to preside at a probable cause hearing (T.C.A. § 40-3618). If probable cause is found, the case then proceeds to a full hearing by the board (T.C.A. § 40-3619). Three features of this procedure should be noted. First, the parolee is removed from the community as quickly as the warrant can be executed. No time is expended by the Director making an independent inquiry. This, of course, provides some protection to the community. It should be remembered that parole is a privilege and not a right. Second, by virtue of his issuing the warrant, the Director has notice of his duty to appoint an officer to conduct an impartial preliminary hearing. Third, the parolee is confronted with charges against him and is allowed to answer at the hearing and later before the Board if probable cause is found.
I do not argue that this is the legislature’s reasoning behind the statute, for an examination of the House and Senate journals of the proceedings reveals that there was no deliberation on the statute. I seek only to point out that there could be some good reason for the legislature’s wording the statute as it did. And, since there could be some good reason for the wording, this Court is bound to give effect to the plain meaning of the statute.
The majority opinion holds that, under T.C.A. § 40-3617, the Director of Paroles has a discretionary duty to issue a warrant, on the report of the parole officer, for the retaking of a paroled prisoner who is believed to have violated the conditions of his parole in an important respect. The Court of Appeals, inter alia, found that certain policies and guidelines promulgated by the Board of Paroles purported to overrule, supersede and invalidate T.C.A. § 40-3617. That Court found that nothing in T.C.A. § 40-3601(4)(a)(xi) authorized or empowered the Board to repeal or overrule a legislative enactment, and that the operating procedures for the Board and its employees as adopted by the legislature, are not subject to alteration except by the legislature. Although the majority opinion of this Court discusses the policies and guidelines of the Board, their decision was necessarily limited, because the record was not developed properly on this issue.
My primary disagreement and objection with the majority opinion is that I feel the Court, in order to uphold what it sees to be the spirit and purpose of the Statute, has itself legislated by holding “it seems to us that the Director of Paroles must have discretion to review the reports of his subordinates, to evaluate them and to determine whether the significant step of issuing a warrant is justified upon the information obtained by the parole officer” (emphasis added).
The statute may not be artfully drafted; however, if the statute needs amending, to make the actions of the Director discretionary, then the legislature should do so, not the courts. The legislature has had ample opportunity to grant the Director discretion in the issuance of parole revocation warrants. It has not done so. The legislature meant for the Director to perform a ministerial act once certain antecedent or prerequisite conditions were met. Here the prerequisite conditions were met, and the Director of Paroles should have issued the revocation warrant.